Case 16-55895-wlh       Doc 67 Filed 09/30/20 Entered 09/30/20 10:43:20               Desc Main
                        UNITED Document
                               STATES BANKRUPTCY
                                            Page 1 of 4 COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                             )   CHAPTER 13
 CAMELLIA ANN ADDO                                  )   CASE NUMBER A16-55895-WLH
                                                    )
    DEBTOR                                          )



                                    MOTION TO DISMISS
     COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
 respectfully shows the Court as follows:

                                              1.

    Debtor filed a petition for relief under Chapter 13 of Title 11.

                                               2.

    Debtor's Plan will exceed sixty months by three (3) months in violation of 11 U.S.C.
 1322(d)(2)(C) and 11 U.S.C. 1307(c).


                                               3.

     Debtor has failed to tender all plan payments due in accordance with the confirmed plan. As
 of 9/25/2020 the Trustee received a total of $14,264.32. The Trustee's records indicate the
 amount delinquent is $1,235.68. A receipt history is attached and marked exhibit A.


    Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtor
 proposes a modification to meet the requirements of the confirmed plan that ensures that the
 plan is completed within the allowable time.

 This the 30th day of September, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 16-55895-wlh     Doc 67   Filed 09/30/20 Entered 09/30/20 10:43:20      Desc Main
                               Document Page 2 of 4


                                 EXHIBIT "A"



 CASE NO: A16-55895-WLH                                         09/25/2020
 CAMELLIA ANN ADDO

                 RECEIPT HISTORY OVER THE LAST 12 MONTHS

 DATE                   TYPE              SOURCE              AMOUNT

 September 16, 2020    EMPH           17671                        $127.00
 September 02, 2020    EMPH           17517                        $127.00
 August 25, 2020       EMPH           17446                        $127.00
 July 21, 2020         EMPH           17177                        $127.00
 July 15, 2020         EMPH           17072                        $127.00
 June 23, 2020         EMPH           16821                        $127.00
 June 23, 2020         EMPH           16957                        $127.00
 June 08, 2020         EMPH           16665                        $127.00
 May 20, 2020          EMPH           16527                        $127.00
 May 07, 2020          EMPH           16386                        $127.00
 April 22, 2020        EMPH           16061                        $127.00
 April 09, 2020        EMPH           15866                        $127.00
 March 19, 2020        EMPH           15589                        $127.00
 March 11, 2020        EMPH           14240                        $127.00
 March 06, 2020        EMPH           15225                        $127.00
 February 20, 2020     EMPH           14444                        $127.00
 February 03, 2020     EMPH           14112                        $127.00
 January 14, 2020      EMPH           13950                        $127.00
 December 30, 2019     EMPH           13767                        $127.00
 December 17, 2019     EMPH           13612                        $127.00
 December 02, 2019     EMPH           13500                        $127.00
 November 20, 2019     EMPH           13309                        $127.00
 November 20, 2019     EMPH           13224                        $127.00
 October 21, 2019      EMPH           13011                        $127.00
 October 08, 2019      EMPH           12839                        $127.00

                                      Receipt Total:            $3,175.00
Case 16-55895-wlh       Doc 67     Filed 09/30/20 Entered 09/30/20 10:43:20             Desc Main
                                   Document Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                           )    CHAPTER 13
 CAMELLIA ANN ADDO                                )    CASE NUMBER A16-55895-WLH
                                                  )
    DEBTOR                                        )




                 NOTICE OF HEARING ON MOTION TO DISMISS CASE

 PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
 exhibits with the Court seeking an Order of Dismissal.

 PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on November 04, 2020
 at 10:10 am in Courtroom 1403, Richard Russell Building, 75 Ted Turner Drive, S.W.,
 Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.
 Please check the “Important Information Regarding Court Operations During COVID-19
 Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
 to appear in person or by phone.

 Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
 the dismissal of your case. You should read this motion carefully and discuss it with your
 attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
 and/or your attorney must attend the hearing unless you have settled the matter prior to the
 hearing.


 This the 30th day of September, 2020.


 /s/________________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 16-55895-wlh       Doc 67    Filed 09/30/20 Entered 09/30/20 10:43:20             Desc Main
                                  Document Page 4 of 4
                                 CERTIFICATE OF SERVICE
Case No: A16-55895-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




CAMELLIA ANN ADDO
5061 FURLONG WAY
POWDER SPRINGS, GA 30127



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 30th day of September, 2020.


 /s/____________________________________
   Ryan J. Williams
   Attorney for the Chapter 13 Trustee
   State Bar No. 940874
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
